Exhibit 10.2

 

[image_001.jpg] 

 

September 30, 2016

 

Flexpoint Fund II, L.P.
c/o Flexpoint Ford, LLC

676 N. Michigan Avenue, Suite 3300

Chicago, IL 60611

 

Attn: Donald J. Edwards and Steven M. Michienzi
Re: Consent to Amendment of Promissory Note

 

Messrs. Edwards and Michienzi:

 

Reference is hereby made to that certain Promissory Note of JetPay Corporation
(the “Company”) payable to the order of Flexpoint Fund II, L.P. (“Flexpoint”)
(the “Note”), dated January 15, 2016, and amended April 8, 2016 and July
25,2016. Capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Note. The Company and Flexpoint now
desire to amend the Note in accordance with the provisions of Section 6 of the
Note.

 

   In consideration of the premises and mutual promises and covenants herein
contained and intending to be legally bound, the Company and Flexpoint hereby
agree as follows:

 

1.       Amendment of Section 2(a). The second sentence of Section 2(a) of the
Note is hereby amended by deleting such sentence in its entirety and replacing
it with the following: “This Note shall mature at the earlier to occur of the
following (the "Maturity Date"): (i) October 31, 2016 and (ii) an Event of
Default (as defined in Section 3) which has not been duly cured or waived.”

 

2.       Interest Payment. On the date hereof, the Company shall pay to
Flexpoint in cash all accrued and unpaid interest on the Note through the date
hereof.

 

3.       Effect of Amendment. All other provisions of the Note remain unchanged
and in full force and effect.

 

 



[Signatures on following page]

 



 

 

 

[image_001.jpg] 

 

Please note your acceptance of the above by signing below as indicated.

 

  Very truly yours,           JETPAY CORPORATION       By: /s/ Peter Davidson  
Name:   Peter Davidson   Title:   Vice-Chairman



 

Acknowledged and agreed as of this 30th day of September, 2016:



 

FLEXPOINT FUND II, L.P.

 

By: Flexpoint Management II, L.P.
Its: General Partner

 

By: Flexpoint Ultimate Management II, LLC

 

Its: General Partner

 

 

By: /s/ Donald J. Edwards   Name: Donald J. Edwards   Title: CEO  

 

 

 



 

